Exhibit 10.1

 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Settlement Agreement and Mutual General Release (“Agreement”) is entered
into as of February 12, 2016 by and between Iconic Holdings, LLC, a Delaware LLC
(“IH”), Tangiers Investment Group, LLC, a Delaware, LLC, Tangiers Capital, LLC,
a Delaware LLC, Denali Equity Group, LLC, a Delaware LLC, and Justin Ederle,
Robert Papiri and Michael Sobeck individually (together these parties are
hereinafter referred to as “ICONIC”), on the one hand, and HDS International
Corp., a Nevada corporation, located in St. Louis, Missouri (hereinafter “HDS”),
Siren GPS, Inc., a Missouri corporation, located in St. Louis, Missouri
(hereinafter “Siren”) as the former subsidiary of HDS and Good Gaming, Inc., an
Illinois corporation, located in Chicago, Illinois (hereinafter “Good Gaming”),
and Paul Rauner, Vik Grover and Glenn Laken (together these parties are
hereinafter referred to as “HDSI”), on the other hand, based upon the recitals
and pursuant to the terms and conditions set forth below.  ICONIC and HDSI shall
hereinafter be referred to as the “Parties”, and individually as “Party”.
 
RECITALS
 
A.  
Prior to the date hereof, ICONIC and HDSI entered into a series of agreements
whereby ICONIC purchased debt from HDSI in exchange for cash and also purchased
HDSI debt from a third party known as Jabro Funding Corp (the “Transactions”).

 
B.  
One or more misunderstandings has arisen between the Parties, which include, but
are not limited to, (i) disagreements regarding a potential funding schedule
between the Parties (ii) the conversion and subsequent equity sales of the debt
in Recital A, (iii) the general conduct between the parties as it relates to the
making of false statements and claims of libel and slander and (iv) the
repayment of certain loans made to HDSI by ICONIC.

 
NOW, THEREFORE, the Parties, in recognition of the mutual covenants contained in
this Agreement, with the mutual desire to prevent the burdens and costs of
litigation, and for such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, agree as follows:
 
TERMS
 
1. Purpose of Agreement.
 
This Agreement is entered into in good faith for the purpose of settling
completely any and all claims and disputes between the Parties arising out of or
related to the Transactions and any other matter between the Parties, including
any potential litigation or cross-complaint. Neither this Agreement, any of the
discussions or negotiations leading to the Agreement, nor any of its terms are
admissible in any proceeding between the Parties, except in a proceeding to
interpret or enforce its terms.
 
2. Compromise Only.
 
Each Party acknowledges that this Agreement effects, among other things, the
settlement of any and all claims which are admitted, denied, or contested by the
other, and that nothing contained herein shall be construed as an admission of
liability or wrongdoing by or on behalf of any Party, all of which liability,
unless expressly admitted herein, is expressly denied.
 
 
 

--------------------------------------------------------------------------------

 
3. Monetary Consideration.
 


 
3.1 ICONIC shall invest the sum of $100,000 (the “Settlement Sum”) via wire
transfer into HDS in the form of the February 12, 2016 convertible note attached
as Exhibit A. Said wire transfer shall be initiated and received no later than
the close of banking business on February 16, 2016.
 
3.2 In the event that ICONIC fails to timely make payment of the Settlement Sum,
HDSI may at it sole option elect to terminate and rescind this Agreement.
 
3.3 Additionally, in further consideration towards a settlement, IH will reduce
the total current outstanding amount owed on the April 1, 2015 loan agreement
from HDS to IH to a total of Twenty-Five Thousand ($25,000.00) U.S. Dollars,
extend the due date on said reduced existing loan to seven months from the date
of this Agreement and limit conversions thereunder to Six Thousand Two Hundred
Fifty ($6,250.00) U.S. Dollars per month. A copy of said original April 1, 2015
loan agreement between IH and HDS is attached hereto as Exhibit B for reference
purpose only.
 
3.4 HDS will make a good faith effort to complete the following tasks within a
90-day period from the date of execution of this Agreement: complete the merger
of Good Gaming into HDS, amend HDS’s Articles of Incorporation to increase the
number of its authorized shares of common stock to 10 Billion and to reduce the
par value thereof to $.0001 per share, remove Paul Rauner from any management
role at HDS and issue a press release and 8-K, approved by Iconic, that
announces the settlement of any potential litigation between the Parties.
 
4. Release of Claims
 
4.1 HDSI Release of Claims Against ICONIC.
 
HDSI, on behalf of itself and on behalf of its directors, officers, partners,
managers, members, employees, consultants, assistants, affiliates, subsidiaries,
parent entities, divisions, sister entities, predecessors, successors, assigns,
principals, agents, heirs, executors, administrators, and representatives,
whether past or present, hereby unconditionally, irrevocably, and absolutely
releases and discharges ICONIC, and its directors, officers, shareholders,
partners, managers, members, employees, consultants, assistants, affiliates,
subsidiaries, parents,  entities, divisions, sister entities, predecessors,
successors, attorneys, assigns, principals, agents, heirs, executors,
administrators, representatives, and attorneys, whether past or present , and
each of them, and forever withdraws, retracts and waives, any and all manner of
claims, rights, actions, contentions, allegations, charges, complaints, demands,
causes of action, defenses, liabilities, potential liabilities, suits, debts,
accounts, liens, contracts, agreements, promises, losses, damages, judgments,
offsets, indemnities, obligations, benefits, claims for sums of money, claims
for injunctive relief, claims for declaratory relief, costs, settlement costs,
attorney’s fees, court costs and expenses, of every kind and nature whatsoever,
in law or in equity, whether known or unknown, whether suspected or unsuspected,
whether fixed or contingent, of any type or nature, that now exist, may exist,
or may be claimed to have existed or formerly existed, including but not limited
to those asserted in, arising out of, or related to the transactions and
disputes referenced herein, any or all of which could be alleged in legal
proceedings that could be initiated between the Parties in the form of a
Complaint (or equivalent filing) or in the form of a Cross Complaint (or
equivalent filing) or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
4.2 ICONIC Release of Claims Against HDSI.
 
ICONIC, on behalf of itself and on behalf of its directors, officers,
shareholders, partners, managers, members, employees, consultants, assistants,
affiliates, subsidiaries, parent entities, divisions, sister entities,
predecessors, successors, assigns, principals, agents, heirs, executors,
administrators, and representatives, whether past or present, hereby
unconditionally, irrevocably, and absolutely releases and discharges HDSI, and
its respective current and former directors, officers, shareholders, partners,
managers, members, employees, consultants, assistants, affiliates, subsidiaries,
parent entities, divisions, sister entities, vendors, customers, manufacturers,
licensees, predecessors, successors, assigns, attorneys, principals, agents,
heirs, executors, administrators, representatives, and insurers, whether past or
present, and each of them, of and from, and forever withdraws, retracts and
waives, any and all manner of claims, rights, actions, contentions, allegations,
charges, complaints, demands, causes of action, defenses, liabilities, potential
liabilities, suits, debts, accounts, liens, contracts, agreements, promises,
losses, damages, judgments, offsets, indemnities, obligations, benefits, claims
for sums of money, claims for injunctive relief, claims for declaratory relief,
costs, settlement costs, attorney’s fees, court costs and expenses, of every
kind and nature whatsoever, in law or in equity, whether known or unknown,
whether suspected or unsuspected, whether fixed or contingent, that now exist,
may exist, or may be claimed to have existed or formerly existed, including but
not limited to those asserted in, arising out of, or related to the transactions
and disputes referenced herein, any or all of which could be alleged in legal
proceedings that could be initiated between the Parties in the form of a
Complaint (or equivalent filing) or in the form of a Cross Complaint (or
equivalent filing) or otherwise.
 
5. Representations and Warranties.
 
5.1 The Parties acknowledge the risk that, subsequent to the execution of this
Agreement, either may discover facts or may incur, suffer or discover losses,
damage or injuries which are unknown and unanticipated at the time this
Agreement is signed, which if known on the date of this Agreement, may have
materially affected either of their decisions to give the releases contained in
this Agreement.  Despite this knowledge and understanding, the Parties hereby
assume the risk of such unknown and unanticipated facts and claims, and hereby
waive any alleged right to set aside or rescind this Agreement and any and all
rights under California Civil Code § 1542 (or such similar laws in other
jurisdictions) or any other jurisdiction, which section has been duly explained
to and is understood by the Parties, and which reads as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
5.2 Each Party acknowledges that it has obtained the advice of legal counsel of
its choice prior to executing this Agreement and represents that the waiver of
its rights set forth above is given voluntarily and with full knowledge of its
legal consequences.
 
 
 

--------------------------------------------------------------------------------

 
Each of the Parties represents and warrants that, with respect to the respective
releases, if any, given by the Parties hereto, no portion of any claim, right,
demand, action or cause of action released hereunder, and no portion of any
recovery or settlement to which any Party might be entitled based upon any such
claim, right, demand, action or cause of action, has been assigned or
transferred to any other person, firm or corporation, in any manner, including
by way of subrogation, operation of law, attorneys’ lien, or otherwise.  Each of
the undersigned individually represents and warrants that it has the right,
power and authority to enter into this Agreement.  The Parties each agree to
indemnify and hold harmless the other Parties from all claims, expenses and
liabilities arising from a breach of the representations and warranties set
forth in this Agreement.
 
5.3 Each of the Parties represents and warrants that, in executing this
Agreement, it has relied solely on the statements expressly set forth herein,
and has placed no reliance whatsoever on any statement, representation, or
promise of any other Party, or any other person or entity, not expressly set
forth herein, or upon the failure of any other Party or any other person or
entity to make any statement, representation or disclosure of anything
whatsoever.  The discovery by any Party, subsequent to the execution of this
Agreement, of any facts not heretofore known to that Party, or that the facts or
law upon which any Party relied in executing this Agreement was not as that
Party believed it to be (other than as expressly set forth herein), shall not
constitute grounds for declaring this Agreement void, avoidable or otherwise
unenforceable.  This paragraph is intended by the Parties to preclude any claim
that any Party was fraudulently induced to enter this Agreement, or was induced
to enter this Agreement by a mistake of fact or law.
 
5.4 Each of the Parties represents and warrants that it has made such
investigation as it deems necessary or desirable of all matters contained in or
relating to this Agreement.
 
5.5 ICONIC represents and warrants that it has no other rights of any kind other
than as specifically expressed in this Agreement, Exhibit A or Exhibit B, to any
additional, and not currently existing, future options, warrants, calls,
subscriptions, rights, convertible securities or other securities [as defined in
the Federal Securities Act of 1933 (“Securities”)] or any other commitments,
agreements, arrangements or understandings of any kind or nature obligating HDS,
in any such case, to issue additional shares of HDS common stock or other
Securities or securities convertible into or evidencing the right to purchase
shares of Company capital stock or other Securities.   Neither ICONIC nor HDS is
a party of any agreement, understanding, arrangement or commitment, or bound by
any Articles of Incorporation or By-Law, Articles of Organization or Operating
Agreement, or other charter provision which creates any rights in any person
with respect to the authorization, issuance, voting, sale or transfer of any
shares of HDS’s Stock or other Securities to ICONIC other than as specified in
this Agreement and in Exhibits A and B.
 
6. California Law.
 
All questions with respect to the construction of this Agreement and the rights
and liabilities of the Parties hereto shall be governed by the internal laws of
the State of California.
 
7. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Facsimile or otherwise electronically transmitted signatures
may be used with the same force and effect as original signatures.
 
 
 

--------------------------------------------------------------------------------

 
8. Captions.
 
The captions of paragraphs contained in this Agreement are for reference only
and are not to be construed in any way as a part of this Agreement.
 
9. Costs.
 


 
9.1 Each Party will bear the Party’s own costs, expenses, and attorneys’ fees
that the Party has heretofore incurred in connection with the Action and this
Agreement, and the matters and claims released hereunder.
 
9.2 However, in the event that an action, motion or proceeding is brought in
connection with this Agreement, the prevailing Party shall be entitled to
recover all of its costs and reasonable attorneys’ fees incurred or sustained in
connection therewith.
 
10. Entire Agreement.
 
This Agreement represents the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. Each of the Parties hereto covenants
that it has not entered into this Agreement as a result of any representation,
agreement, inducement or coercion, except to the extent specifically provided
herein. Each Party hereto further covenants that the consideration recited
herein is the only consideration for entering into this Agreement, and that no
promises or representations of other or further consideration have been made by
any person.
 
11. Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and to their respective heirs, representatives, successors and
assigns.  This Agreement may be entered by a motion brought in the Action and
entered as a judgment therein or by a separate action.
 
12. Further Assurances and Cooperation.
 
Each Party agrees that it will take such action and execute such further
documents as may be reasonably necessary or appropriate to fulfill the purposes
expressed in this Agreement and to perform the terms and conditions of it.
 
13. No Oral Modification.
 
All Parties agree that any amendment or modification to this Agreement shall be
deemed to be null and void unless such amendment or modification is in writing,
specifically refers to this Agreement, and is signed by all Parties to be bound
by the modification.
 
14. Notice.
 
Any notice required or contemplated by this Agreement shall be given in writing
by personal delivery or via Federal Express (or any other such overnight
delivery service) and shall be deemed received on the earlier of actual receipt
or one business day after sending by Federal Express (or any other such
overnight delivery service).
 
To ICONIC                             Iconic Holdings, LLC
2251 San Diego Ave., #B150
San Diego, CA 92110
Attn:  Rachel Terrell


 
 

--------------------------------------------------------------------------------

 
With Copy to:                          Randolf W. Katz
(which shall not                       BakerHostetler
 Constitute notice)                  600 Anton Boulevard, Suite 900
                   Costa Mesa, CA 92626-7221
                   rwkatz@bakerlaw.com


 
To HDSI:                                HDS International Corp.
               111 North 4th Avenue
St. Charles, IL 60174
               Attn.: Vikram Grover
               vikgrover@good-gaming.com


With Copy to:                      CMG Holdings Group, Inc.
(which shall not                   2130 North Lincoln Park West 8N
 constitute notice)               Chicago, IL 60514Attn: Glenn Laken
                                                glennbrlaken@gmail.com
 


15. Miscellaneous.
 
15.1 The terms of this Agreement have been negotiated at arm’s length between
sophisticated parties.  As a result, the rule of “interpretation against the
draftsman” shall not apply in any dispute over interpretation of the terms of
this Agreement.
 
15.2 When necessary, all terms used in the singular shall apply to the plural,
the masculine shall include the feminine, and all terms used in the plural shall
apply to the singular.
 
15.3 The recitals set forth above are true and accurate, and are incorporated
into this Agreement.
 
15.4 TIME IS OF THE ESSENCE IN THE PERFORMANCE OF ALL OBLIGATIONS HEREUNDER.


 
SIGNATURE PAGES TO FOLLOW


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this document as of the
date set forth opposite their respective signatures.
 
Date:  February  _17, 2016
Iconic Holdings, LLC
 
 
By:_/s/Michael Sobeck___________
     Michael Sobeck, Manager
 
Date:  February  _17, 2016
Tangiers Capital, LLC
 
 
By:_/s/Michael Sobeck_____________
     Michael Sobeck, Managing Member
 
   
Date:  February  _17, 2016
Tangiers Investment Group, LLC
 
 
By:_/s/Michael Sobeck____________
     Michael Sobeck, Managing Member
 
Date:  February  _17, 2016
Denali Equity Group, LLC
 
 
By:_/s/Justin Ederle________________
     Justin Ederle, Managing Member
 
Date:  February  _17, 2016
By:_/s/Michael Sobeck____________
     Michael Sobeck, as an Individual
 
Date:  February  _17, 2016
By:_/s/Justin Ederle________________
     Justin Ederle, as an Individual
 
 
By:_/s/Robert Papin________________
     Robert Papiri, as an Individual
 
Date:  February  _17, 2016
HDS International Corp.
 
 
By:_/s/Vikram Grover________________
     Vikram Grover, CEO
 
Date:  February  _17, 2016
Siren GPS, Inc.
 
 
By:__/s/Paul Rauner________________
     Paul Rauner, CEO
 
Date:  February  _17, 2016
CMG Holdings Group, Inc
 
 
By:_/s/Glenn Laken________________
     Glenn Laken, Chairman
 
 
 
Date:  February  _17, 2016
By:__/s/Paul Rauner________________
     Paul Rauner, as an Individual
 
Date:  February  _17, 2016
By:_/s/Vikram Grover________________
     Vikram Grover, as an Individual
 
Date:  February  _17, 2016
By:_/s/Glenn Laken________________
     Glenn Laken, as an Individual
 





 

 
 

--------------------------------------------------------------------------------

 
